Order entered November 9, 2018




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01066-CR

                        SHARON HENNINGTON TAYLOR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-20861-P

                                                ORDER
       This appeal is REINSTATED.

       By order entered October 15, 2018, the Court abated this appeal so that the trial court

might determine whether the trial court’s jury charges on guilt/innocence and punishment had

been lost or destroyed.      On November 6, 2018, a supplemental clerk’s record was filed

containing the missing jury charges. Accordingly, we VACATE the Court’s October 15, 2018

order to the extent it requires a hearing and findings from the trial court.

       Before the Court is court reporter Lisabeth Kellett’s October 24, 2018 request for an

extension of time to file the reporter’s record. In her request, Ms. Kellett requests an extension

of twenty days to file the reporter’s record.
      The Court GRANTS the request and EXTENDS the time to file the reporter’s record

until TWENTY DAYS from the date of this order.

                                                 /s/   LANA MYERS
                                                       JUSTICE




                                          –2–